 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 Sean Ray Wilson,                                          Case No. 2:20-cv-0003-JAD-EJY

 4             Plaintiff
         v.                                                    Order Adopting Report and
 5                                                                 Recommendation to
   Maggqysay, Jackson, Hart, Ferry, Sheriff Joe             Dismiss Eighth Amendment Claim
 6 Lombardo,
                                                                        [ECF No. 3]
 7             Defendants

 8

 9            On March 5, 2020, the magistrate judge screened Sean Ray Wilson’s complaint. In that

10 screening order, she recommends that Wilson’s Eighth Amendment Claim for use of excessive

11 force at the time of his arrest be dismissed with prejudice for failure to state a claim and because

12 no amendment will cure its deficiency. 1 The deadline for objections to that recommendation

13 passed without objection or any request to extend the deadline to file one. “[N]o review is

14 required of a magistrate judge’s report and recommendation unless objections are filed.” 2

15 Accordingly, with good cause appearing, IT IS HEREBY ORDERED that the magistrate judge’s

16 report and recommendation [ECF No. 3] is ADOPTED; Plaintiff’s Eighth Amendment Claim

17 for use of excessive force at the time of his arrest is DISMISSED with prejudice.

18            Dated: March 24, 2020

19                                                           _________________________________
                                                             U.S. District Judge Jennifer A. Dorsey
20

21

22
     1
         ECF No. 3.
23   2
      Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
     U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
